Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 1 of 10 PageID# 280




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 George W.Keenan                                 )
       Plaintiff,                                )
                                                 )
 V.                                              )                   l:19cvl399(TSE/TCB)
                                                 )
 Julie L,Jones, et aU                            )
        Defendants.                              )

                                   MEMORANDUM OPINION


        Plaintiff George W.Keenan is a Florida inmate housed within the Virginia Department of

 Corrections(VDOC)pursuant to an Interstate Corrections Compact. He has filed a pro sq civil

 action under 42 U.S.C. § 1983, against numerous VDOC personnel and the Secretary ofthe

 Florida Department of Corrections(FDOC),claiming that they collectively acted with deliberate

 indifference to his serious medical need. The VDOC defendants have moved to dismiss the

 claims against them.' [Dkt. Nos. 40,43,45]. Plaintiff has received the notice required by Local
 Civil Rule 7(K) and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. Nos. 42,43,45],

 and he opposes defendants' motions [Dkt. No. 52]. For the reasons explained below, only the

 Eighth Amendment claim against Dr. Campbell plausibly alleges a claim for relief. Therefore,

 Dr. Campbell's motion to dismiss must be denied. The motions to dismiss filed by the remaining

five defendants must be granted, and the claims against them shall be dismissed.

                                          I. Background

        The operative complaint alleges that Plaintiff, who was housed at St. Brides Correctional

Center at all relevant times, was denied treatment for Hepatitis C from the time the infection was

detected in 2015, up until at least the time he filed this lawsuit on February 8, 2019.[Dkt. Nos. 1,
'The remaining defendant, Julie L. Jones, the former Secretary ofthe FDOC, has yet to appear
in this lawsuit. [Dkt. No. 53].
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 2 of 10 PageID# 281
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 3 of 10 PageID# 282
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 4 of 10 PageID# 283
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 5 of 10 PageID# 284
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 6 of 10 PageID# 285
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 7 of 10 PageID# 286
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 8 of 10 PageID# 287
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 9 of 10 PageID# 288
Case 1:19-cv-01399-TSE-TCB Document 55 Filed 03/05/21 Page 10 of 10 PageID# 289
